                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE
        ________________________________
                                         )
        UNITED STATES OF AMERICA,        )
                                         )
                  Plaintiff,             )
                                         )
        vs.                              ) Case No.: 3:12-CR-112
                                         )
        TONY McCLURG,                   )
                                         )
                  Defendant.             )
        ________________________________)

                              SENTENCING PROCEEDINGS
                       BEFORE THE HONORABLE THOMAS A. VARLAN

                                  November 15, 2017
                                3:21 p.m. to 4:07 p.m.

        APPEARANCES:

        FOR THE PLAINTIFF:              KELLY A. NORRIS, ESQUIRE
                                        Assistant United States Attorney
                                        United States Department of Justice
                                        Office of the United States Attorney
                                        800 Market Street
                                        Suite 211
                                        Knoxville, Tennessee 37902

        FOR THE DEFENDANT:              PAULA R. VOSS, ESQUIRE
                                        Federal Defender Services of
                                        Eastern Tennessee, Inc.
                                        800 South Gay Street
                                        Suite 2400
                                        Knoxville, Tennessee 37929-9714

        ALSO PRESENT:                   TONY McCLURG, DEFENDANT




        (Proceedings recorded by mechanical stenography, transcript
        produced by computer-aided transcription.)


                                     REPORTED BY:
                            Rebekah M. Lockwood, RMR, CRR
                               Official Court Reporter
                                    (865) 210-6698
                                     P.O. Box 1823
Case 3:12-cr-00112-TAV-HBG Knoxville,
                            Document 47Tennessee
                                        Filed 08/16/19 Page 1 of 35 PageID #: 508
                                                    37901-1823
                                                                                   2


   1         (Call to Order of the Court)

   2               THE COURT:    Thank you.    Good afternoon, everyone.

   3    Let's call up the next case, please.

   4               THE COURTROOM DEPUTY:      Criminal Action 3:12-CR-11.

   5    United States of America versus Tony McClurg.

   6               Kelly Norris is here on behalf of the government.           Is

   7    the government present and ready to proceed?

   8               MS. NORRIS:    Present and ready, Your Honor.

   9               THE COURTROOM DEPUTY:      Paula Voss is here on behalf

  10    of the defendant.     Is the defendant present and ready to

  11    proceed?

  12               MS. VOSS:    Yes, he is, Your Honor.

  13               THE COURT:    Thank you.    We're here for imposition of

  14    judgment and sentence in this case.        Before we ask the

  15    defendant to come up to the podium, let me give just a little

  16    background.    Hold on just a second.

  17               MS. VOSS:    Oh, before we do that.

  18               THE COURT:    Before we do that, just going to give a

  19    little background for the record.

  20               As everyone will recall, on October 31, 2012, this

  21    defendant, Mr. McClurg, appeared before this Court and pled

  22    guilty to the sole count of the indictment, charging him being

  23    a felon in possession of a firearm in violation of 18 U.S.C.

  24    Section 922(g)(1) and 924(e).

  25               On February 27th, 2013, the Court sentenced the

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 2 of 35 PageID #: 509
                                                                                   3


   1    defendant to a term of 180 months imprisonment, followed by

   2    three years of supervised release.       This sentence was based in

   3    part on the defendant's designation as an armed career criminal

   4    under 18 U.S.C. Section 924(e) and Sentencing Guideline

   5    Section 4B1.4.    The Court found at that time that the defendant

   6    had three prior violent felony predicate offenses under the

   7    Armed Career Criminal Act, specifically three aggravated

   8    burglary and theft conditions, all under Tennessee law.

   9               On June 18, 2014, the defendant filed a motion to

  10    vacate, set aside, or correct his sentence under 18 U.S.C.

  11    Section 2255, which he then supplemented after issuance of the

  12    United States Supreme Court's decision in Johnson v. United

  13    States in 2015.    The court in Johnson held that the residual

  14    clause of the Armed Career Criminal Act was unconstitutionally

  15    vague.

  16               The Court deferred ruling on the defendant's motion

  17    until issuance of the Sixth Circuit's en banc decision in

  18    United States v. Stitt, S-t-i-t-t, which was decided in 2017.

  19    The court -- the Sixth Circuit in Stitt held that a conviction

  20    for aggregated burglary under Tennessee law does not qualify as

  21    a violent felony predicate offense under the ACCA.

  22               Accordingly, the defendant lacks the three predicate

  23    offenses required for an armed career criminal enhancement.            In

  24    fact, on July 27th, 2017, the parties filed a joint status

  25    report in which they agreed that the defendant was entitled to

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 3 of 35 PageID #: 510
                                                                                   4


   1    relief under Section 2255 in light of Johnson and Stitt, but

   2    disagreed as to the appropriate form of relief.          The Court thus

   3    entered an order granting the defendant's Section 2255 motion,

   4    vacating his sentence, and scheduling this matter for

   5    resentencing, which brings us here today.

   6               So with that background in mind, if the defendant

   7    would please come up to the lectern, along with his counsel,

   8    we'll begin by having you sworn in by the courtroom deputy.

   9               THE COURTROOM DEPUTY:      Sir, if you'll raise your

  10    right hand.

  11         (The Defendant Is Sworn.)

  12               THE COURTROOM DEPUTY:      Would you please state your

  13    name for the record.

  14               THE DEFENDANT:     Tony McClurg.

  15               THE COURT:    Thank you, Mr. McClurg.      Let me ask you

  16    to confirm you're represented here today by Ms. Paula Voss.            Is

  17    that correct?

  18               THE DEFENDANT:     Yes, sir.

  19               THE COURT:    Ms. Voss, you're here as counsel for this

  20    defendant?

  21               MS. VOSS:    Yes, your Honor.

  22               THE COURT:    As previously stated, Mr. McClurg, on

  23    October 31, 2012, you pled guilty to the sole count of the

  24    indictment in this case, charging you with being a felon in

  25    possession of a firearm in violation of 18 United States Code

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 4 of 35 PageID #: 511
                                                                                   5


   1    Section 922(g)(1).

   2               Do you understand the offense described in Count 1

   3    requires a sentence of up to ten years imprisonment, up to

   4    three years supervised release, a $250,000 fine, and a $100

   5    special assessment.

   6               THE DEFENDANT:     Yes, sir.

   7               THE COURT:    All right.    The Court understands that

   8    the government now agrees that the defendant is not eligible

   9    for an armed career criminal enhancement, and, thus, there's no

  10    need to ask the defendant to affirm or deny his previous

  11    convictions for Tennessee burglary.        Is that correct?

  12               MS. NORRIS:    Your Honor, if I may, for purposes of

  13    the record, we are objecting to the absence of an armed career

  14    criminal enhancement.     We realize this Court is obligated to

  15    follow Stitt which prevents that classification.          But we

  16    contend that Stitt was wrongly decided, so we object to

  17    preserve the issue for possible future review.

  18               THE COURT:    Thank you.

  19               Anything further on that point, Ms. Voss?

  20               MS. VOSS:    Stitt is the law, Your Honor.

  21               THE COURT:    Well, the Court notes the government's

  22    objection, but is not otherwise going to go through the

  23    affirmation process that it typically would if it was going to

  24    classify someone as an armed career criminal, again, based on

  25    Stitt and based on the previously filed status report.

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 5 of 35 PageID #: 512
                                                                                   6


   1               MS. VOSS:    And I concur with that, Your Honor.

   2               THE COURT:    The Court will proceed in that fashion.

   3               So let me ask you, Mr. McClurg, I know you, at the

   4    time -- it's been a while, but back in 2013, I asked if you had

   5    reviewed and read the presentence report at that time, and you

   6    stated you had.    We now have a revised presentence report

   7    before us.

   8               And have you had the opportunity to read and discuss

   9    the revised presentence report in this case with your attorney?

  10               THE DEFENDANT:     Yes, sir.

  11               THE COURT:    And Ms. Voss, have you received the

  12    revised presentence report and reviewed it with Mr. McClurg?

  13               MS. VOSS:    Yes, I have, Your Honor.

  14               THE COURT:    And defendant has filed a notice of no

  15    objection.    To confirm, does the defendant have any objections

  16    to revised presentence report.

  17               MS. VOSS:    No objections, Your Honor.

  18               THE COURT:    Ms. Norris, have you received the

  19    presentence -- the revised presentence report in this case?

  20               MS. NORRIS:    Yes, Your Honor.

  21               THE COURT:    Does the government have any objection?

  22               MS. NORRIS:    Your Honor, as stated, we are objecting

  23    to the lack of the armed career criminal enhancement.           Again,

  24    based on Stitt, we recognize that the Court must follow the law

  25    as it currently is, but we are objecting to preserve the issue

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 6 of 35 PageID #: 513
                                                                                   7


   1    for appeal, but otherwise there are no objections.

   2                THE COURT:    Thank you.   Does government have a motion

   3    for third-level acceptance of responsibility pursuant to

   4    Sentencing Guideline Section 3E1.1(b).

   5                MS. NORRIS:   Yes, Your Honor, the government so

   6    moves.

   7                THE COURT:    Without objection, that motion will be

   8    granted.

   9                For purpose of resentencing, the Court has received

  10    the defendant's sentencing memorandum, as well as the

  11    government's sentencing memorandum and motions for upward

  12    variance.

  13                Why don't we begin with the government, perhaps, and

  14    then if anything further -- well, we'll let -- Mr. McClurg, if

  15    you'll have a seat, along with your counsel, we'll let

  16    Ms. Norris take the podium and we'll hear from the government.

  17                The Court has reviewed all the materials submitted by

  18    the parties, obviously, but we'll allow the government to

  19    address imposition of sentence as well as the government's

  20    motion, and then we'll allow the defendant via counsel to

  21    respond.    And then we'll conclude, as we did in the previous

  22    sentencing, with the opportunity for Mr. McClurg to allocute or

  23    make any statements that you would like to on your behalf.

  24                Ms. Norris, go ahead.

  25                MS. NORRIS:   Yes, Your Honor.     As the Court noted,

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 7 of 35 PageID #: 514
                                                                                   8


   1    the United States has moved for an upward variance in this

   2    case.   The biggest reason to move for the sentence requested,

   3    which would be to impose a sentence within the range of 92

   4    months to 115 months in this case is based on a fairness

   5    argument.

   6                And that in 2013, when this defendant was sentenced,

   7    at that time, burglary of a dwelling was included in the

   8    definition of a crime of violence.       And, therefore, if this

   9    defendant had not been deemed and armed career criminal, which

  10    he rightly was at the time, the Court would have started his

  11    offense level at a offense level 24.

  12                The United States notes that since that time, since

  13    the time of the guidelines when the defendant was sentenced in

  14    2013, the Sentencing Commission has eliminated from the

  15    definition of a crime of violence the enumerated offense of

  16    burglary of a dwelling and has also eliminated the residual

  17    clause, but it's not because it's been deemed unconstitutional.

  18                In fact, the United States Supreme Court has held

  19    that the Guidelines are and were constitutional as written, and

  20    therefore the Court would have rightly found this defendant to

  21    start at a base offense level 24, enhanced based on the number

  22    of firearms he had, and with the three-level reduction, he

  23    would have been at an offense level 23, criminal history

  24    category VI, which would have given him a Guidelines range of

  25    92 months to 115 months.

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 8 of 35 PageID #: 515
                                                                                   9


   1               I think the most striking point to be made as to this

   2    argument, is that a defendant sentenced at the exact same time

   3    as this defendant, who had one less -- one less aggravated

   4    burglary conviction would have gotten a sentence within this

   5    range.   That defendant -- because this defendant has three

   6    aggravated burglary convictions, it only takes two to be given

   7    an offense level 24, so a defendant with one less aggravated

   8    burglary conviction would be -- would have been given by this

   9    Court a sentence within the range of 92 months to 115 months,

  10    and that defendant is still sitting in prison right now with

  11    that sentence with no recourse.

  12               The purposes of 2255 are to put a defendant back in

  13    the situation he would have been but for the

  14    unconstitutionality, in the case, but for him being found to be

  15    an armed career criminal.      That's what this -- what this Court

  16    should do, is put him back in that same position.

  17               There are cases, Sixth Circuit case, P --

  18    Pasquarille, P-a-s-q-u-a-r-i-l-l-e, versus United States.           It's

  19    a December 9th, 1997 case that I just recently found that says

  20    that's the purpose of 28 U.S.C. Section 2255, to put a

  21    defendant in the same position he would have been in.

  22               So let's do that in the case, Your Honor.         Let's put

  23    this defendant back in the same situation he would have been in

  24    in 2013 when he was sentenced for being a felon in possession

  25    of a firearm for having three firearms.        He should be an

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 9 of 35 PageID #: 516
                                                                                10


   1    offense level 26 reduced by three levels to a 23 and a criminal

   2    history category VI.

   3                This extreme windfall for this defendant in this case

   4    is just not warranted.      This defendant has 25 prior convictions

   5    to include three aggravated burglary convictions and two

   6    burglary conviction.      His probation has been revoked on

   7    numerous occasions.

   8                And, Your Honor, this defendant has been involved in

   9    the criminal justice system his entire life.          He earned

  10    convictions at the age of 21 in 1997, at the age of 24 in 2000,

  11    multiple convictions in each of these years.          At the age of 26

  12    in 2002, age of 27 in 2003, age 31 in 2007, age 32 in 2008, age

  13    34 in 2009, age 34 in 2010, and here he -- the instant matter

  14    he committed in 2012.

  15                A serious lengthy sentence is warranted for this

  16    defendant.    He has shown the Court time and time again he

  17    cannot comport with the confines of the law in this country,

  18    and, frankly, a hefty sentence is warranted.

  19                So therefore, Your Honor, the United States is asking

  20    for what it would deem to be an appropriate Guidelines range

  21    sentence to fall within a term of 92 months to 115 months.

  22                There is an alternative argument the United States

  23    would like to make if the Court decides to sentence him to a

  24    lesser sentence, and I'm not sure if this is an appropriate

  25    time to raise that issue as well.

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 10 of 35 PageID #: 517
                                                                                11


   1                THE COURT:    Go ahead.

   2                MS. NORRIS:    If the Court does decide that the

   3    Sentencing Guidelines as calculated, and rightly it's

   4    calculated based on the law in this case, I think it's a term

   5    of 30 to 37 months is appropriate, the United States would ask

   6    for a time served sentence as opposed to a number term of

   7    imprisonment.

   8                Your Honor, the -- simply put, the Court should not

   9    sentence this defendant to a lesser term of imprisonment than

  10    what he's already served, and a time served sentence would -- a

  11    sentence other than a time served sentence would cause issue

  12    with the Bureau of Prisons and also give him some unjustified

  13    possible benefit in the future if he's to violate his

  14    supervised release.

  15                That time would be credited towards any future

  16    supervised release violations, and therefore, he would

  17    basically get a get-out-of-jail-free card if he violates his

  18    supervision in the future.       That's just not something I don't

  19    think the Court wants to basically encourage the defendant to

  20    go out and commit more crimes because he wouldn't have any

  21    recourse for that.

  22                And therefore if the Court deems a sentence within

  23    that range or a sentence lesser than what's already served is

  24    warranted, the United States is asking for a time served

  25    sentence, but certainly is not attempting to belittle its

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 11 of 35 PageID #: 518
                                                                                12


   1    request for a range of 92 to 115 months in prison.

   2                Thank you.

   3                THE COURT:    Thank you, Ms. Norris.

   4                Ms. Voss, if you would like to respond to the

   5    government's motion or otherwise address sentencing from the

   6    defendant's perspective.

   7                MS. VOSS:    Thank you, Your Honor.

   8                When we first started getting these cases back

   9    from -- on the 2255s that were granted following Stitt, there

  10    was a lot of talk about which guidelines were going to be

  11    applied.    As I understand it now, the government is agreeing

  12    and not objecting to the application of the 2016 Guideline to

  13    Mr. McClurg's case.      Since I am somewhat concerned that they're

  14    going to -- there is going to be appeal if for no other reason

  15    than to hold these cases back and see if the government decides

  16    to appeal the Stitt case, they still have until a week from

  17    Friday, I think, to file a petition for writ of cert with the

  18    Supreme Court.     And I believe that they are filing appeals in

  19    these, so I just want to make clear to the Court that we did

  20    make a legal argument for the use of the 2016 Guidelines.

  21    Probation has agreed with us.

  22                So rather than repeat everything that's in my

  23    sentencing memo, I would just ask the Court to allow to us

  24    adopt that argument, should there be any further question in an

  25    appellate situation.

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 12 of 35 PageID #: 519
                                                                                13


   1                The government keeps talking, Your Honor, about this

   2    being remedial and that the purpose of the 2255 is to put a

   3    defendant back into the situation they would have been in, and

   4    that's not the case.      The 2255 was granted because the sentence

   5    he received was unconstitutional.        That's a lot different than

   6    just sending someone back on a direct appeal.

   7                And that difference has been clearly recognized both

   8    in the statutes and in the guidelines.         So he's back here.

   9    He's to be sentenced under the Guidelines in effect at the time

  10    of resentencing.

  11                It's different if you're up on direct appeal.         There

  12    is an exception carved out of the statute for cases that are up

  13    on direct appeal and remanded for resentencing, yeah, there you

  14    go.   You stay back and you get your Guideline that you were

  15    under at the time.     But a 2255 situation is completely

  16    different, and that's why we're here under the 2016 Guidelines.

  17                I disagree with the government that the Guidelines

  18    were simply a change based on Johnson.         The commission, when

  19    they removed the burglary provision and some other provisions

  20    from the definition of crime of violence in the Guidelines were

  21    very specific.     It was actually the amendment that became

  22    effective on August 1st of 2016.        It deleted burglary of a

  23    dwelling from the definition of crime of violence, both in the

  24    commentary to 4B1.2(a) and in the note that followed it.

  25                The amendment contains a section on reasons for the

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 13 of 35 PageID #: 520
                                                                                14


   1    amendment, and it notes that it is the -- quote, result of the

   2    commissions' multiyear study, unquote.         This was not a

   3    knee-jerk reaction to Johnson.       This isn't a Beckles situation

   4    where the Guidelines are not a constitutional issue.

   5                This is a change by the commission based on a

   6    multiyear study.     It details many of the sources it

   7    investigated before making the change.         They had round table

   8    discussion, case law, public comment, and, quote, a range of

   9    sentencing data.

  10                They specifically cited studies by the Bureau of

  11    Justice, statistics in the Department of Justice, the FBI, the

  12    FBI demonstrates that most burglaries, quote, do not involve

  13    physical violence.     The Department of Justice, their uniform

  14    crime report in 2014 classified burglary as a property crime

  15    rather than a violent crime.

  16                This is not a knee-jerk reaction.       They didn't change

  17    the definition of crime of violence in 2K2.1 or 4B just because

  18    of Johnson.    Johnson may have been the catalyst.        They might

  19    have wanted to keep those things consistent.          But that was done

  20    in August of 2016 after several years of study.

  21                So to say that it shouldn't be applied now is kind of

  22    like saying, we should still be sentencing him under the Armed

  23    Career Criminal Act.      He's to be sentenced under the Guidelines

  24    in effect at this time.

  25                The disparity argument honestly is one that sort of

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 14 of 35 PageID #: 521
                                                                                15


   1    puzzles me.    And I advised the government that I think it's

   2    wrong too, but they should go back and change it to the better

   3    for those that were sentenced before and didn't have a

   4    constitutional issue.      But you don't punish Mr. McClurg because

   5    the United States Supreme Court deemed that the sentence he

   6    received initially was unconstitutional.

   7                In a sense, by asking the Court to use the old

   8    Guidelines, they are again asking for an illegal sentence,

   9    because that's not the way the Court is supposed to resentence

  10    him under the statute itself.       So I don't quite understand why

  11    we're going back to what he might have gotten under an old set

  12    of Guidelines had he still been being sentenced under that.

  13                On Mr. McClurg's behalf, I think we spelled out

  14    pretty clearly to the Court that he did exceptionally well, I

  15    think, while he was incarcerated.        He has been in federal

  16    custody for, I believe it's 67 months at this point.

  17                During that time, he got his GED.       He took two drug

  18    classes.    He wasn't put into the RDAP program, but he did take

  19    two other drug classes and completed them.         I've attached the

  20    various certificates that he earned.

  21                He worked.    He worked steadily.     He did plumbing.     He

  22    got some skills while he was in there.         He had a job the whole

  23    time he was there.

  24                He took classes.     He has serious diabetes, Your

  25    Honor, what they call brittle diabetes.         It cost one of his

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 15 of 35 PageID #: 522
                                                                                16


   1    sisters her life and his other sister also struggles with it.

   2    He took classes to learn how to better control his diabetes

   3    when he gets out, a prison-to-paycheck course.

   4                And something that didn't make it to his report, just

   5    before they brought him back, he completed a parenting program

   6    with them.    His son Weston is in the courtroom today.         He's

   7    maintained a relationship with him.        Weston graduates from

   8    William Blount in May, thinking about going into the Navy.             And

   9    Mr. McClurg is concerned about being out and being a good

  10    parent to him for as long as he can be.

  11                He had one disciplinary write-up, Your Honor.

  12    Because of the injuries that we noted to his legs, he was

  13    allowed to wear what's called a soft shoe.         One of the officers

  14    there, as I understand it, challenged him about wearing the

  15    wrong shoe, and when he wouldn't change it, that was his

  16    disciplinary write-up.      And he did have a medical reason and

  17    medical permission to wear it.

  18                But there's no fights, there's no violence, there's

  19    no drugs, there's no alcohol.       There's nothing on his

  20    disciplinary record, other than good things that showed that he

  21    used his time productively.

  22                As far as his previous criminal record goes, Your

  23    Honor, yes, he's had a lot of arrests.         As we pointed out, all

  24    of his felonies were those aggravated burglaries that were used

  25    to originally classify him as an armed career criminal.           And

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 16 of 35 PageID #: 523
                                                                                 17


   1    that was a 60-day splurge that he went on when he was 21.            And

   2    when he was arrested after the last one, he confessed all five

   3    of them.

   4                There's no violent crimes.      There's no aggravated

   5    assaults other than the fact that he was purchasing these

   6    firearms and possessing them.       There's no indication that he's

   7    ever really been arrested for or charged with or convicted of

   8    anything truly violent.

   9                In view of all that, Your Honor, we are asking for a

  10    Guideline sentence of 30 to 37 months.         And as I -- I told

  11    Ms. Norris, I was going to ask the Court to give him a

  12    Guideline sentence and not a time-served sentence.           Basically,

  13    if you give him a time-served sentence, you're giving him an

  14    upward departure.     And I don't think there's anything in his

  15    history, in his behavior since his first sentencing, since his

  16    arrest, actually, or anything else that would require the Court

  17    to go above the Guideline range as it now stands.

  18                So we would ask the Court for a sentence between 30

  19    and 37 months, and hopefully that will get him home.           He does

  20    have, as you can see, a lot of support still in the community.

  21    His mother had cataract surgery this morning, and she still

  22    came this afternoon.      He has a place to live.      He's already

  23    been talking to some friends about getting a job at the

  24    Rubbermaid factory.

  25                So he's looking forward, Your Honor.        I think he's

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 17 of 35 PageID #: 524
                                                                                18


   1    served a good time in prison, and hopefully we're not going to

   2    see Mr. McClurg again.

   3                THE COURT:    Okay.   Thank you, Ms. Voss.

   4                Ms. Norris, anything further?

   5                MS. NORRIS:    No, Your Honor.

   6                THE COURT:    All right.    Finally, Mr. McClurg, the

   7    Court, I believe, has heard from you in the past, but would

   8    welcome the opportunity to hear from you again prior to

   9    sentencing.

  10                THE DEFENDANT:    Go ahead?

  11                THE COURT:    Go ahead.

  12                THE DEFENDANT:    Yes, sir, Your Honor.

  13                THE COURT:    If you'll just make sure you speak up.

  14                THE DEFENDANT:    I realized that I've done wrong in

  15    the future.    I'm sorry for that.      And I would love to have the

  16    chance to right my wrongs and be a good person in society.

  17                THE COURT:    Okay.   Thank you.    Why don't you go ahead

  18    and have a seat, along with Ms. Voss, and we'll proceed forward

  19    with sentencing.

  20                Again, the Court appreciates defendant's statement,

  21    appreciates the presence of family members and/or friends in

  22    court today, and appreciates the written and oral arguments

  23    that have been made by counsel for the defendant and counsel

  24    for the government in this case.

  25                In a manner intended to comply with the Sixth

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 18 of 35 PageID #: 525
                                                                                19


   1    Circuit's jurisprudence since the Booker case rendered the

   2    Sentencing Guidelines advisory and Gall v. United States'

   3    requirement that the Court make an individual assessment based

   4    on the facts presented and adequately explain the chosen

   5    sentence, the Court will explain its reasons for the sentence

   6    to be imposed in this case.

   7                Before turning to its analysis of the 3553 factors,

   8    the Court first will undertake an analysis of the appropriate

   9    advisory Guideline range at this time for this defendant.

  10                First, the Court finds that it must apply the current

  11    version of the United States Sentencing Guidelines in

  12    resentencing the defendant rather than the Guidelines that

  13    applied as of his original sentencing in 2009.

  14                18 United States Code Section 3553(a)(4)(A)(ii)

  15    provides that except when resentencing a defendant on remand

  16    following an appeal, a district court must apply the version of

  17    the Guidelines in effect on the date the defendant is

  18    sentenced.    The latter phrase being a quote from the statute.

  19    Also pertinent Sixth Circuit case law, including specifically

  20    Ajan, A-j-a-n, v. United States, a Sixth Circuit 2013 case,

  21    indicates that a resentencing that results from the grant of a

  22    Section 2255 motion always proceeds de novo.

  23                The Sixth Circuit in that case made clear that the

  24    district court in such a resentencing has discretion to

  25    reconsider the appropriateness of the guidelines as they exist

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 19 of 35 PageID #: 526
                                                                                20


   1    at the time of the resentencing.

   2                Thus, in calculating the defendant's advisory

   3    Guideline range, the Court will apply the most recent version

   4    of the Guidelines manual, that is the 2016 edition.

   5                To that end, the Court has reviewed both the

   6    presentence report and state court documentation provided by

   7    the defendant in support of his sentencing memorandum.

   8    Applying Sections 4A1.1 and 4A1.2, the Court concludes the

   9    defendant's total criminal history score is 12, producing a

  10    criminal history category of V.       And, furthermore, the parties

  11    do not dispute that the base offense level for the defendant's

  12    conduct under the current Guidelines is 14.         Two levels would

  13    be added for the specific characteristics of possession of

  14    three to seven firearms, and then three levels would be

  15    subtracted for the defendants of acceptance of responsibility

  16    for a total offense level of 13 and as set forth in

  17    Paragraph 63 of the presentence report.

  18                Based upon this total offense level of 13 and

  19    criminal history category of V, the Guideline imprisonment

  20    range is 30 months to 37 months.

  21                Turning now to the 3553 factors, which the Court has

  22    previously considered back in, I think, 2013, at the time of

  23    the original sentencing and would also consider today,

  24    inclusive of the additional facts brought forth by the

  25    defendant in court today.

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 20 of 35 PageID #: 527
                                                                                21


   1                And in his sentencing memorandum, the Court first

   2    does look to the nature and circumstances of the offense, which

   3    has not changed.     The defendant has pled guilty to being a

   4    felon in possession of firearms and ammunition.

   5                His offense conduct is set forth beginning

   6    essentially in Paragraph 10 of the presentence report, which

   7    carries forward the factual basis contained in the plea

   8    agreement, which discusses the federal search warrant executed

   9    at a camper trailer located in defendant's residence in

  10    Maryville, Tennessee on August 8th, 2012.

  11                The defendant acknowledged possession and existence

  12    of a handgun and two long guns inside the camper trailer, and

  13    admitted he lived in the camper trailer being searched.           And at

  14    that time, a loaded Glock Model 21 .45 caliber pistol, a Sears

  15    Roebuck brand 12-gauge Shotgun and a Marlin Glenfield Model 74

  16    .22 caliber rifle were all found inside the camper trailer.

  17                With respect to the history and characteristics of

  18    the defendant, his criminal history has been discussed, and,

  19    certainly, the Court is cognizant of that criminal history in

  20    the somewhat competing viewpoints or how that criminal history

  21    should be viewed, but it is extensive.

  22                It began at the age of 21 with the various aggravated

  23    burglary charges that have been discussed, which the defendant

  24    points out via counsel, much of which incurred over a 60-day

  25    period, nonetheless he did have multiple aggravated burglary

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 21 of 35 PageID #: 528
                                                                                22


   1    convictions at the age of 21 in 1997, as well as a burglary

   2    conviction, theft of criminal property convictions, and

   3    following that, moving to the age of 24, various theft, simple

   4    possession convictions, possession of burglary tools, again,

   5    multiple theft convictions, and vehicular-related offenses, and

   6    drug related offenses, all resulting, as the Court previously

   7    discussed, in 12 criminal history points and a criminal history

   8    category of V.

   9                The defendant at this point of resentencing is

  10    currently, I believe, 41 years of age.         Is that correct?

  11                THE DEFENDANT:    Yes, sir.

  12                THE COURT:    He's been previously married -- or he is

  13    married and is the father of one child from a prior

  14    relationship, who is currently a teenager.

  15                The defendant does report some physical health

  16    conditions.    His diabetes, which does require multiple shots,

  17    as well as medication, as well as knee problems and muscle

  18    atrophy from a prior work-related incident.

  19                The defendant reports no history of mental or

  20    emotional health problems.       He states he does not drink alcohol

  21    due to his severe case of diabetes.        He began using marijuana

  22    in his early teenage years and -- as well as prescription

  23    painkillers.

  24                He attended William Blount High School through the

  25    11th grade, and his employment history is somewhat limited,

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 22 of 35 PageID #: 529
                                                                                23


   1    given his past criminal history, as well as certainly his

   2    incarceration over the past several years for the instant

   3    offense.

   4                And also addressing some of the history and

   5    characteristics just discussed by the Court, the Court does

   6    take recognition of the fact that the defendant graduated from

   7    various drug treatment classes while in custody, as well as a

   8    parenting program, and did obtain his GED, took classes to

   9    learn to control his diabetes, manage his finances, and support

  10    himself upon release from custody.        Also it's stated that he

  11    has been able -- despite his physical ailments, has been able

  12    to and has worked while in prison.

  13                With this background in mind, the Court considers the

  14    need for the sentence to imposed to reflect various factors,

  15    including the seriousness of the offense.         While this offense

  16    did not involve a victim, per se, nonetheless the defendant is

  17    a previously convicted felon, was not allowed to have -- be in

  18    possession of firearms or ammunition.        And despite that

  19    prohibition, was in fact in possession of multiple firearms,

  20    loaded firearms with ammunition, which could have resulted in

  21    serious conduct on this defendant's part and potentially injury

  22    to this defendant or, more particularly, to others around him.

  23                The Court considers the need to promote respect for

  24    the law and provide just punishment.        Again, taking into

  25    consideration the seriousness of his offense conduct, also

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 23 of 35 PageID #: 530
                                                                                24


   1    taking into consideration his criminal history.          And, again,

   2    the -- the nature and scope and type and age of that criminal

   3    history, and the Court further does take into consideration the

   4    defendant's acceptance of responsibility for his conduct in

   5    this case.

   6                The Court considers the need for adequate deterrence,

   7    specific to this defendant, the Court would continue to find a

   8    need for specific deterrence, again, based on his offense

   9    conduct, albeit some years ago now and also his previous

  10    criminal history, albeit some years before that.

  11                The Court also considers general deterrence, that is

  12    fashioning a sentence that would act as a general deterrent to

  13    others similarly situated to this defendant who may contemplate

  14    the undertaking of similar crimes in the future.

  15                And for all the reasons discussed, the Court also

  16    takes into consideration the need to protect the public from

  17    further crimes of the defendant and to provide the defendant

  18    with training, education, and medical treatment, particularly

  19    from the standpoint of special conditions of supervised

  20    release, which the Court intends to impose.

  21                The Court will provide for the defendant to

  22    participate in a program of testing and/or treatment for drugs

  23    and/or alcohol abuse, given his previous substance abuse

  24    history, certainly recognizing the defendant's efforts with

  25    respect to drug-abuse classes while incarcerated, but the Court

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 24 of 35 PageID #: 531
                                                                                25


   1    believing such a provision to be warranted in this case.

   2                And in discussing and recommending continued

   3    substance abuse treatment, the Court is not intending to and is

   4    not imposing or lengthening the defendant's prison sentence to

   5    enable him to complete a treatment program or otherwise promote

   6    rehabilitation.

   7                Turning now to the request the defendant -- excuse

   8    me, the government's request for an upward variance, the Court

   9    would find it appropriate to distinguish a departure from a

  10    variance.

  11                Departure referring to the imposition of a sentence

  12    outside the Guidelines range due to the application of a

  13    particular Guidelines provision, whereas a variance refers to

  14    the selection of a sentence outside the Guidelines range based

  15    upon the Court's weighing of one or more of the sentencing

  16    factors of Section 3553(a), the Court recognizing its

  17    discretion to depart or vary as it deems appropriate.

  18                Here, the government seeks an upward variance from

  19    the Guidelines range.      The government, among other things,

  20    relies on the number and nature of the defendant's prior

  21    convictions, as well as the need to promote respect for the

  22    law, afford adequate deterrence, protect the public from future

  23    crimes of the defendant, and avoid unwarranted sentencing

  24    disparities with similarly situated defendants.

  25                First, with respect to the factors cited by the

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 25 of 35 PageID #: 532
                                                                                26


   1    government in support of a variance, the Court does note a

   2    variance is generally proper.       It's proper when particular

   3    facts regarding the defendant or his conduct take the

   4    defendant's case outside the heartland of similar cases the

   5    Guidelines were intended to address.

   6                In this case, after full consideration of the

   7    parties' submissions and arguments, the Court would find that

   8    the factors cited by the government in support of a variance

   9    from a 3553(a) standpoint do not satisfy that standard, i.e.,

  10    do not take this case outside the heartland of cases.

  11                First, as to the nature and number of the defendant's

  12    past convictions, and, certainly, the Court is again cognizant

  13    of that nature and number, the Court notes that many defendants

  14    before this Court, including many charged with being a felon in

  15    possession of a firearm do have criminal records of varying

  16    length, some less than this defendant, some equal to this

  17    defendant, and some more than this defendant.

  18                And, again, certainly, the Court does recognize, as

  19    the government has pointed out, that the defendant has multiple

  20    convictions for aggravated burglary.        The Court finds that the

  21    calculation procedures under the Guidelines manual are designed

  22    to account for the number and seriousness of the defendant's

  23    past offenses.

  24                As to the need to promote respect for the law and

  25    provide adequate deterrence and protect the public from future

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 26 of 35 PageID #: 533
                                                                                27


   1    crimes, the Court has discussed the relative weight of those

   2    3553(a) considerations and incorporates that discussion herein.

   3    And, certainly, this defendant's criminal background does

   4    suggest the appropriateness of these considerations.

   5                The Court, again, is cognizant not only of the newly

   6    calculated Guideline range, but of the amount of months already

   7    served by this defendant, which is roughly double that advisory

   8    Guideline range.     And the Court would find that those goals of

   9    promoting respect for the law, affording general and specific

  10    deterrence, and protecting the public to be adequately taken

  11    into consideration of this case.

  12                Finally, and this may be as much of -- more of a

  13    legal argument than a factual discussion, but regarding the

  14    need to avoid unwarranted sentencing disparities, the Court is

  15    certainly cognizant, and the Court hopes the defendant is

  16    cognizant of the fact that he has benefited from the change in

  17    law that the Johnson and Stitt decisions produced.

  18                In other words, the defendant's armed career criminal

  19    designation enabled him to seek relief under Section 2255, and

  20    thus, as the government points out, perhaps, receive a lower

  21    sentence than a similarly situated defendant sentenced in 2013

  22    not as an armed career criminal would have received.

  23                But after full -- again, full consideration, the

  24    parties' arguments, the Court does not find that this disparity

  25    warrants a variance.

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 27 of 35 PageID #: 534
                                                                                28


   1                For these reasons, as the defendant correctly notes

   2    in his sentencing memorandum, disparities resulting from

   3    Johnson and the subsequent amendments to the Guidelines will

   4    continue so long as defendant's sentence pre-Johnson remain

   5    incarcerated.     An upward variance in one individual case will

   6    not change any system-wide disparity that may result -- that

   7    may occur as a result thereof.       Instead, it is a consequence of

   8    a change in the Guidelines and the background substantive law.

   9                The Court noted -- or as the Supreme Court noted in

  10    Kimbrough v. United States in 2007, quoting from that case,

  11    some departures from uniformity are a necessary cost of the

  12    remedies.    The Supreme Court has adopted -- again, not quoting

  13    now -- but such as in Johnson.       Therefore, this factor does not

  14    meaningfully distinguish the defendant's case from the

  15    heartland of similar cases that come before the Court, which is

  16    the guiding principle for the Court.

  17                Again, the Court is not overlooking the defendant's

  18    somewhat extensive criminal history, the government's position

  19    that extreme leniency is not warranted.         On the other hand, the

  20    defendant's position that the defendant has already served

  21    almost now double the time that served -- has served almost

  22    double from what the newly calculated Guidelines range is.

  23                So the Court does not find the need to avoid

  24    unwarranted sentencing disparities to be a reason to otherwise

  25    vary or depart upward in this case.

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 28 of 35 PageID #: 535
                                                                                29


   1                So for all these reasons, the Court is going to deny

   2    the government's motion for variance and/or upward departure.

   3                The Court will however take the arguments presented

   4    into consideration in fashioning a sentence sufficient, but not

   5    greater than necessary, to comply with the purposes of

   6    18 U.S.C. Section 3553.

   7                And in light of all the things discussed, including

   8    the advisory Guideline range and the relevant 3553 factors, and

   9    considering the arguments of the government and the defendant,

  10    the Court is going to impose a sentence of time served.           The

  11    Court, after some consideration, is going to agree with the

  12    government from this standpoint, the Court does not find it

  13    necessary or appropriate to impose a Guideline sentence of 30

  14    to 37 months.

  15                What the Court -- the Court believes, based on the

  16    totality of the circumstances in this case, the Court certainly

  17    recognizes that time served is above the calculated Guideline

  18    range.    However, the Court believes it appropriate to

  19    essentially correct defendant's sentence to a sentence of time

  20    served and to otherwise impose a sentence in this case of

  21    three -- excuse me, of 67 months or -- actually, a sentence of

  22    time served.    Because it may -- I know it was somewhere around

  23    67 months.    So the Court is going to impose a sentence of time

  24    served.

  25                For all the reasons discussed, the Court finds this

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 29 of 35 PageID #: 536
                                                                                30


   1    sentence to be sufficient, but not greater than necessary, to

   2    comply with the purposes of 18 U.S.C. Section 3553.           And the

   3    Court is, again, going to reduce the defendant's current

   4    sentence to time served, given he has already served

   5    approximately 67 months in Bureau of Prisons' custody.

   6                The Court further finds a term of supervised release

   7    of three years to be appropriate in this case, as authorized by

   8    the applicable statute and Guidelines and after consideration

   9    of the 3553(a) factors.

  10                And the Court will impose the special conditions

  11    previously discussed of participation in substance abuse,

  12    testing, and treatment to be warranted in this case, as

  13    reasonably related to the several sentencing factors as

  14    involving no greater deprivation of liberty than reasonably

  15    necessary for the several sentencing factors and to be

  16    consistent with pertinent policy statements issued by the

  17    Sentencing Commission.

  18                Accordingly and pursuant to the Sentencing Reform Act

  19    of 1984, it is the judgment of the Court as to Count 1 of the

  20    indictment, that the defendant, Tony McClurg, is hereby

  21    committed to the custody of the Bureau of Prisons for a term of

  22    imprisonment of time served.

  23                Upon release from imprisonment, you shall be placed

  24    on supervised release for a term of three years.          Within 72

  25    hours of release from the custody of the Bureau of Prisons, you

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 30 of 35 PageID #: 537
                                                                                31


   1    shall report in person to the probation office in the district

   2    to which you are released.

   3                While on supervised release, you shall not commit

   4    another federal, state, or local crime, comply with the

   5    standard conditions adopted by this Court in Local Rule 83.10

   6    and not illegally possess a controlled substance.          You shall

   7    not possess firearm, destructive device, or other dangerous

   8    weapon.    You shall cooperate in the collection of DNA, as

   9    directed by the probation officer, and comply with the special

  10    condition related to testing and/or treatment for drugs and/or

  11    alcohol abuse, as discussed by the Court.

  12                Title 18 U.S.C. Sections 3565(b) and 3583(g) require

  13    mandatory revocation of supervised release for possession of a

  14    controlled substance or firearm or for refusal to comply with

  15    drug testing.

  16                Just a moment.

  17                Pursuant to Title 18 U.S.C. Section 3013, you shall

  18    pay a special assessment fee in the amount of $100, which shall

  19    be due immediately.

  20                I'm assuming that's already been paid, but --

  21                THE DEFENDANT:    Yes, sir.

  22                THE COURT:    -- otherwise the Court finds you do not

  23    have the ability to pay a fine and will waive the fine in this

  24    case.

  25                Pursuant to Rule 32 of the Federal Rules of Criminal

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 31 of 35 PageID #: 538
                                                                                32


   1    Procedure, the Court advises you may have the right to appeal

   2    the sentence imposed in this case.        A notice of appeal must be

   3    filed within 14 days of entry of judgment.         If you request and

   4    so desire, the clerk of the court can prepare and file the

   5    notice of appeal for you.

   6                The Court, again, imposes a sentence of time served.

   7    I think it's appropriate to order the defendant to be remanded

   8    to custody of the Attorney General for fulfillment of that time

   9    served.    Or is it to U.S. Marshals?

  10                THE PROBATION OFFICER:      Well, sir, the Attorney

  11    General is more appropriate, because the Bureau of Prisons

  12    still has to calculate everything and then designate him out.

  13                THE COURT:    Okay.   All right.

  14                MS. VOSS:    I'll take him.

  15                THE COURT:    Quizzical looks perhaps from all of us.

  16    Bottom line, Mr. McClurg, you know, your sentence imposed of

  17    time served is approximately 67 months is substantially less

  18    than what it was originally.       And I hope you have -- it looks

  19    like you have a supportive family and others awaiting you

  20    probably in the very near future.

  21                I hope you'll take advantage of the opportunity that

  22    the change in law has afforded you and recognize that, you

  23    know, if -- if you -- if there are violations, such as

  24    possession of a firearm, that that could -- that could lead to

  25    violations still within the context of this case while you're

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 32 of 35 PageID #: 539
                                                                                33


   1    on supervised release, as well as perhaps future criminal

   2    charges, which you obviously hopefully want to avoid.           So just

   3    keep all that in mind in light of the sentence imposed here

   4    today.

   5                So I guess with that having been said, let me ask,

   6    does the government -- does the government have any objections

   7    to sentence just pronounced that has not previously been

   8    raised?

   9                MS. NORRIS:    The only objection the government has is

  10    to the non-designation of the armed career criminal

  11    enhancement, and we're objecting to preserve that issue for

  12    possible future review, but otherwise no objections, Your

  13    Honor.

  14                THE COURT:    Ms. Voss, does the defendant have any

  15    objection to the sentence just pronounced that has not

  16    previously been raised?

  17                MS. VOSS:    I would object to the time served versus

  18    the time certain.     And I would also preserve that for possible

  19    review.    So that's all, Your Honor.      No other --

  20                THE COURT:    Anything further on defendant's behalf?

  21                MS. VOSS:    No.   Thank you very much.

  22                THE COURT:    Anything further from the government?

  23                MS. NORRIS:    No, Your Honor.     Thank you.

  24                THE COURT:    Thank you everyone for being here this

  25    afternoon, and we'll stand adjourned.

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 33 of 35 PageID #: 540
                                                                                34


   1                THE DEFENDANT:    Thank you, Your Honor.

   2                THE COURTROOM DEPUTY:     All rise.    This honorable

   3    court shall stand adjourned.

   4          (Proceedings adjourned at 4:07 p.m.)

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                            UNITED STATES DISTRICT COURT



Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 34 of 35 PageID #: 541
                                                                                35


   1                           CERTIFICATE OF REPORTER

   2    STATE OF TENNESSEE

   3    COUNTY OF KNOX

   4                 I, Rebekah M. Lockwood, RMR, CRR, do hereby certify

   5    that I was authorized to and did stenographically report the

   6    foregoing proceedings; and that the foregoing pages constitute

   7    a true and complete computer-aided transcription of my original

   8    stenographic notes to the best of my knowledge, skill, and

   9    ability.

  10          I further certify that I am not a relative, employee,

  11    attorney, or counsel of any of the parties, nor am I a relative

  12    or employee of any of the parties' attorneys or counsel

  13    connected with the action, nor am I financially interested in

  14    the action.

  15          IN WITNESS WHEREOF, I have hereunto set my hand at

  16    Knoxville, Knox County, Tennessee this 16th day of August,

  17    2019.

  18

  19

  20

  21                                         _______________________________
                                              REBEKAH M. LOCKWOOD, RMR, CRR
  22                                          Official Court Reporter
                                              United States District Court
  23                                          Eastern District of Tennessee

  24

  25




Case 3:12-cr-00112-TAV-HBG Document 47 Filed 08/16/19 Page 35 of 35 PageID #: 542
